Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art of record, Miura (US 2015/0065010), does not perform a first step of “grouping the data of thickness of the works, measured using the work thickness measuring devices on a work basis.” Applicant states the thickness data of the works obtained in the first measurement step in Miura is not used to determine the time for terminating polishing (refer to pages 13-14 of Applicant’s Remarks). However, Examiner respectfully disagrees. 
Miura discloses control units (reference character 12) in a double-side polishing apparatus and a double-side polishing method for a work. Control units are well known and established in the art to include storage means within the controller loop to group the data. Therefore, the controller within Miura reads on the “first step of grouping a data of thicknesses of the works, measured using the work thickness measuring devices on a work basis” and the data collected is used to help determine a time for terminating polishing as required by amended claim 1. 
Additionally, Applicant argues that one of ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to modify Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585) since Miura discloses that the thickness of the work is measured in real time during polishing while Miyazaki discloses the thicknesses are not measured during polishing (see pages 14-16 of Applicant’s Remarks). However, Examiner respectfully disagrees. 
The primary reference, Miura, discloses all necessary steps required in amended claim 1 with the exception of batch-to-batch comparison. The teaching reference, Miyazaki, teaches comparing thicknesses from a current batch to a previous batch in a repeated manner. The combination of references is used to teach in the batch-to-batch comparison (i.e. comparing thicknesses from a current batch to a previous batch) regardless of how and when the thickness measurements are obtained.  
The above clarification addresses Applicant’s arguments under 35 U.S.C. 103 for claims 6, 8 and 13.
Lastly, Applicant’s amendment to claims 1 and 8 for additional clarification recites the “timing of termination of the double-side polishing of the work in a current batch” and overcomes the 35 U.S.C 112(b) rejection from Office Action filed on 06/23/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being obvious over Miura (US 2015/0065010) in view of Miyazaki (US 2020/0353585). 
The applied reference, Miyazaki (US 2020/0353585) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Miura discloses a double-side polishing apparatus for a work (item 1, figure 3 below), 
including rotating plates (item 4, figure 3 below) having an upper plate (item 2) and a lower plate (item 3), a sun gear (item 5) provided at a center portion of the rotating plates (figure 3), 
an internal gear (item 6) provided at a peripheral portion of the rotating plates (defined to be in a ring shape around item 4, paragraph 0036), 
    PNG
    media_image1.png
    404
    661
    media_image1.png
    Greyscale
 
Miura Figure 3.

and a carrier plate (item 9, figures 2 below and 3 above), which carrier plate is provided between the upper plate and the lower plate provided with one or more wafer retainer openings for holding the work (item 8 in figure 2 below, defined to have more retainer openings as three openings are seen in figure 2), 
wherein the upper plate has one or more monitoring holes (item 10, figures 2 and 3; defined to have more monitoring holes since figure 2 and 3 show two) penetrating from a top surface to a bottom surface of the upper plate (figure 3), 
the double-side polishing apparatus for the work comprises one or more work thickness measuring devices (item 11, figure 3 above; defined to have more thickness measuring devices since two are shown in figure 3) which can measure the thickness of each work through the more monitoring holes in real time during double-side polishing of the work (paragraph 0040), and

    PNG
    media_image2.png
    514
    557
    media_image2.png
    Greyscale

Miura Figure 2. 
the double-side polishing apparatus comprises a computing unit (item 12, figure 3 above), which computing unit performs: 
a first step of grouping the data of thicknesses of the works, measured using the work thickness measuring devices on a work basis (paragraph 0043; items 11, which are connected to item 12, measure the thickness of items 8 in real time);
a second step of extracting shape components of each work from the thickness data of the work (paragraphs 0049 and 0050; the shape of the work and the thickness of the work are considered in order to appropriately ascertain the timing for terminating double-side polishing);
a third step of identifying a position of each of the shape components on-3-P61385 the work having been subjected to the measurement in the work radial direction (paragraph 0044; items 11 measure and obtain the thickness of items 8 at radial positions; figure 2 shows item 10 in a radial position on item 8);
a fourth step of computing a shape distribution of the work from the identified position on the work in the work radial direction and the shape components of the work (paragraph 0064; GBIR is calculated by the difference between the maximum thickness and minimum thickness of the entire work); 
a fifth step of obtaining a shape index of the work from the computed shape distribution of the work (paragraph 0064; GBIR, global backside ideal focal plane range, was calculated and used as an index of the entire shape); and
a sixth step of determining timing at which the obtained shape index of the work becomes a set value of the shape index of the work (paragraph 0057; GBIR is related to the measured thickness; therefore, GBIR is calculated at the certain time item 11 measures thickness), as timing of termination of the double-side polishing of the work, whereby terminating the double-side polishing with the predetermined timing of termination of the double-side polishing of the work (paragraph 0057; polishing is terminated when the thickness of both item 8s, which relates to the GBIR and positions at the certain times, are found to reach a target thickness at a predetermined position). 
Therefore, for further clarification, Miura discloses terminating polishing when the thickness (which relates to the shape index and specific positions at certain times) reaches a target thickness at a predetermined position (which can be set, paragraph 0043). 
The recitation “for determining, during the double-side polishing of the work, timing of termination of the double-side polishing of the work” is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the double-side polishing apparatus for a work for determining a time for terminating polishing based on the result of the measurement of the thickness of the work in the second measurement step (Miura, abstract). 

Miura does not explicitly teach determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch (according to The Free Dictionary, “previous” is defined as prior or before while "batch” is defined as the quantity produced as the result of one operation; therefore, this relates to the previous batch Miyazaki teaches in paragraph 0097). 
However, Miyazaki teaches a double-side polishing apparatus for a work (not explicitly shown in figures, but defined to be on item 12, paragraph 0090) comprising a computing unit for determining timing of termination of the double-side polishing of the work (computing unit is defined as items 16, 18 and 20 which calculate polishing time and determining polishing conditions, paragraph 0091, figure 1), which computing unit performs: 
a step of grouping the data of thicknesses of the works (paragraph 0100); a step of extracting shape components of each work from the thickness data (the GBIR and ESFQR values, which are related to the shape component of the work, are calculated from the thickness data; refer to equations in paragraphs 0007, 0015, 0019 and 0023; also refer to paragraph 0100); a step of obtaining a shape index (defined as the GBIR value calculated from the maximum and minimum thicknesses along the work, paragraph 0100); and a step of determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch (paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura with the teachings of Miyazaki, in regard to the use of comparing the data to a previous batch to determine the timing of termination (Miyazaki, paragraphs 0007 and 0097-0100) to incorporate similar teachings from Miyazaki to reference back to a previous batch to determine the timing of termination in order to reduce variability of the GBIR values and/or timing of termination as well as to keep polished work values within their specifications (Miyazaki, paragraphs 0005-0007).  

Regarding claim 6, Miura as modified teaches the double-side polishing apparatus for the work as claimed in claim 1, wherein in the first step, thickness data of the works are grouped on the work basis based on time intervals during which the thickness data of the works are consecutively obtained (according to The Free Dictionary, “consecutively” is defined as one after another without interruption; therefore, the thickness data is obtained in order without interruption until a predetermined thickness is reached; refer to figure 6 which shows data collected over a consecutive time period and therefore, the apparatus is defined to obtain thickness data in a similar consecutive time period).

Regarding claim 8, Miura discloses a double-side polishing method for a work, 
wherein a work is held in a carrier plate (item 9, figures 2 and 3 above) provided with one or more wafer retainer openings (items 8, figure 2) for holding the work (paragraph 0037); 
the work is sandwiched between rotating plates (item 4 which includes items 2 and 3, paragraph 0052, figure 3) composed of an upper plate (item 2) and a lower plate (item 3); 
rotation and revolution of the carrier plate are controlled by rotation of a sun gear (item 5, figure 3) provided at a center portion of the rotating plates (figure 2 shows item 5 within center portion of rotating plate) and rotation of an internal gear (item 6) provided at a peripheral portion of the rotating plates (figure 2 shows item 6 surrounding the rotating plates in a ring shape); 
and thus the rotating plates and the carrier plate are relatively rotated to simultaneously polish both surfaces of the work, the upper plate has one or more monitoring holes (two item 10s, seen in figures 2 and 3) penetrating from a top surface to a bottom surface of the upper plate (figure 3), 
and the double-side polishing method for a work comprises, during double-side polishing of the work:
a first step of grouping the data of thicknesses of the works, measured using the work thickness measuring devices on a work basis (paragraph 0043; items 11, which are connected to item 12, measure the thickness of items 8 in real);
a second step of extracting shape components of each work from the thickness data of the work (paragraphs 0049 and 0050; the shape of the work and the thickness of the work are considered in order to appropriately ascertain the timing for terminating double-side polishing);
a third step of identifying a position of each of the shape components on-3-P61385 the work having been subjected to the measurement in the work radial direction (paragraph 0044; items 11 measure and obtain the thickness of items 8 at certain positions);
a fourth step of computing a shape distribution of the work from the identified position on the work in the work radial direction and the shape components of the work (paragraph 0064; GBIR is calculated by the difference between the maximum thickness and minimum thickness of the entire water); 
a fifth step of obtaining a shape index of the work from the computed shape distribution of the work (paragraph 0064; GBIR, global backside ideal focal plane range, was calculated and used as an index of the entire shape); and
a sixth step of determining timing at which the obtained shape index of the work becomes a set value of the shape index of the work (paragraph 0057; GBIR is related to the measured thickness; therefore, GBIR is calculated at the certain time item 11 measures thickness), as timing of termination of the double-side polishing of the work, whereby terminating the double-side polishing with the predetermined timing of termination of the double-side polishing of the work (paragraph 0057; polishing is terminated when the thickness of both item 8s, which relates to the GBIR and positions at the certain times, are found to reach a target thickness at a predetermined position). 
Therefore, for further clarification, Miura discloses terminating polishing when the thickness (which relates to the shape index and specific positions at certain times) reaches a target thickness at a predetermined position (which can be set, paragraph 0043). 

Miura does not explicitly teach determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch. 
However, Miyazaki teaches a double-side polishing apparatus for a work comprising a computing unit for determining timing of termination of the double-side polishing of the work, which computing unit performs: 
a step of grouping the data of thicknesses of the works (paragraph 0100); a step of extracting shape components of each work from the thickness data (the GBIR and ESFQR values, which are related to the shape component of the work, are calculated from the thickness data; refer to equations in paragraphs 0007, 0015, 0019 and 0023; also refer to paragraph 0100); a step of obtaining a shape index (defined as the GBIR value calculated from the maximum and minimum thicknesses along the work, paragraph 0100); and a step of determining timing based on a difference between a target value and an actual value of the shape index of the work in the previous batch (paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura with the teachings of Miyazaki, in regard to the use of comparing the data to a previous batch to determine the timing of termination (Miyazaki, paragraphs 0007 and 0097-0100) to incorporate similar teachings from Miyazaki to reference back to a previous batch to determine the timing of termination in order to reduce variability of the GBIR values and/or timing of termination as well as to keep polished work values within their specifications (Miyazaki, paragraphs 0005-0007).  

Regarding claim 13, Miura as modified teaches the double-side polishing method for the work as claimed in claim 8, wherein in the first step, thickness data of the works are grouped on the work basis based on time intervals during which the thickness data of the works are consecutively obtained (according to The Free Dictionary, “consecutively” is defined as one after another without interruption; therefore, the thickness data is obtained in order without interruption until a predetermined thickness is reached).

Allowable Subject Matter
Claims 2, 3, 4, 5, 7, 9, 10, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner’s statement of reasons for indication of allowable subject matter is the same as stated in Non-Final Rejection filed on 06/23/2022. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723